By the Court.
The note set forth in the declaration is for West India goods generally; the note produced in evidence is for West India rum and sugar praticularly, and a recovery *268for one would be no bar to an action for tbe other. 2d. A blank indorsement bas no certain import until filled up with something wrote over it, and is not evidence that the property of the note belonged to the plaintiff, or that said Q-ear had warranted it to him, which were material points in the case and which, the evidence failed essentially of proving.